t c no united_states tax_court electronic arts inc and subsidiaries petitioners v commissioner of internal revenue respondent electronic arts puerto rico inc petitioner v commissioner of internal revenue respondent docket nos filed date before the years in issue petitioner parent ea had relied on unrelated video games manufacturers in taiwan and japan to manufacture the video games that ea sold ea created a subsidiary ehapr to move the video game manufacturing operations to puerto rico eapr entered into agreements with an unrelated company ppi which was located in puerto rico ppi manufactured ignition modules and related products for small engines ppi did not own equipment raw materials or components to manufacture video games under the eapr-ppi agreements eapr leased space in ppi’s factory leased employees from ppi bought capital equipment which was installed in the leased space bought components and raw materials and provided the foregoing to ppi in order to manufacture video games ppi was paid for its services eapr sold the resulting video games to ea the video games in -- - dispute that ea bought from eapr were manufactured in puerto rico petitioners moved for partial summary_judgment contending that ehapr is entitled to possessions tax_credits because it met the active_conduct_of_a_trade_or_business in puerto rico requirement of sec_936 b i r c and in determining the amount of these credits eapr is entitled to compute its income under the profit split method sec_936 c i r c because it maintained a significant_business_presence in puerto rico within the meaning of sec_936 b i r c held ps are entitled to partial summary_judgment that eapr met the active_conduct_of_a_trade_or_business in puerto rico requirement of sec_936 b i r c 116_tc_308 on appeal 1st cir date followed as to the law and distinguished on the facts held further ps are entitled to partial summary_judgment that eapr maintained a significant_business_presence in puerto rico within the meaning of sec_936 b i r c without regard to the requirements of the final flush language of that provision held further ps have failed to show that they are entitled to partial summary_judgment that eapr maintained a significant_business_presence in puerto rico within the meaning of sec_936 b i r c taking into account the requirements of the final flush language of that provision that is ps have failed to show that the video games were manufactured in puerto rico by eapr within the meaning of subsection d a of sec_954 i r c a duane webber and andrew p crousore for petitioners michael r cooper william r davis jr gregory m hahn and virginia l hamilton for respondent - - opinion chabot judge the instant cases are before us on petitioners’ motion under rule 121' for partial summary_judgment that petitioner electronic arts puerto rico inc hereinafter sometimes referred to as eapr is entitled to possessions tax_credits under sec_936 for the years in issue computed using the profit split method respondent determined deficiencies in corporate_income_tax against petitioner electronic arts inc and subsidiaries hereinafter sometimes referred to as ea and against petitioner eapr as follows fiscal year’ ea eapr dollar_figure dollar_figure big_number big_number big_number big_number ' taxable years ending march of each of the years in issue references in this opinion to either petitioner’s fiscal years are to that petitioner’s taxable_year ending march of the indicated years fiscal is involved as to ea because of a net_operating_loss_carryback from fiscal to fiscal petitioners claim overpayments as follows ‘unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure 7unless indicated otherwise all section references are to sections of the code as in effect for the years in issue and all code references are to the internal_revenue_code_of_1986 - - fiscal_year ea’ eapr dollar_figure dollar_figure big_number big_number big_number -- ' ea claims these amounts as minimum overpayment amounts the issues for decision under petitioners’ motion for partial summary_judgment are as follows whether eapr was engaged in the active_conduct_of_a_trade_or_business in puerto rico during the years in issue and was entitled to sec_936 possessions tax_credits for these years this issue affects both dockets if yes then whether eapr had a significant_business_presence in puerto rico with respect to the manufacture’ of standardized video game cartridges hereinafter sometimes referred to as video games during the years in issue so as to entitle hapr to elect to use the profit split method in lieu of the general_rule of sec_936 subsidiary questions are a whether the video games were the statute uses the phrase manufactured or produced the parties’ stipulations in instances refer to the video games as having been manufactured and in instances as having been produced it is not clear what is the congressionally intended difference between manufactured and produced the court does not discern any difference that would have consequences for the instant cases and so far as we can tell neither do the parties - - manufactured in puerto rico and b whether eapr’s activities constituted the manufacture of the video games in puerto rico by eapr within the meaning of subsection d a of sec_954 as required by sec_936 b final flush this issue affects only the eapr docket our statements as to the facts are based entirely on the parties’ stipulations of facts and exhibits those matters that are admitted in the pleadings those matters that are admitted in the motion papers and those matters set forth in affidavits submitted by the parties i background a the petitioners when the respective petitions were filed in the instant cases both ea and eapr were delaware corporations with their principal corporate offices in redwood city california efa was incorporated in delaware in date its predecessor was incorporated in california in for the years in issue both ba and eapr kept their books and filed their income_tax returns on the basis of an accrual_method of accounting and a fiscal_year ending march during the years in issue ea developed manufactured or had manufactured marketed and distributed interactive entertainment software for a variety of entertainment systems -- - including such well-known entertainment systems as the sega genesis sony playstations and nintendo systems as well as apple and ibm-compatible computers ea derived its revenues during the years in issue predominantly from the sale to both u s and foreign customers of standardized video game cartridges and compact discs containing entertainment software under a license agreement between ea and sega enterprises ltd hereinafter sometimes referred to as sega dated date sega granted to ba and any affiliate controlled by ea a license to use sega intangible_property to develop manufacture market and sell video game cartridges compatible with the sega genesis systems ea distributed products primarily through its own sales force in the united_states which sold directly to retail chains and outlets outside the united_states ea distributed its products primarily through affiliates and third-party distributors before the years in issue ea relied on unrelated video game manufacturers located in taiwan and japan to manufacture the video games beginning in during ea’s fiscal ea became interested in and investigated the feasibility of establishing a video game undertaking in puerto rico through a wholly owned subsidiary in ea engaged richard baker as a consultant to provide advice in connection with the investigation and - j- establishment of such an undertaking eapr was incorporated under delaware law on date as a subsidiary of ea to manufacture video games and other software entertainment products ea bought video games from eapr in each of the years in issue b agreements procedures ba issued purchase orders to eapr for video games ea generated these purchase orders in san mateo california when eapr through its manager and employees covered by the manufacturing services agreement hereinafter sometimes referred to as the agreement shipped completed video games to ea eapr’ss manager or an employee covered by the agreement hereinafter sometimes referred to as a lease employee input into ehapr’s computerized material requirement planning system hereinafter sometimes referred to as the mrp system shipping data relating to the shipment the agreement including the arrangements as to lease employees is described in greater detail infra i e the mrp system was used to manage eapr’s inventories by tracing a raw materials and components as inputs and inventory b production schedules c movements of material and component inventories through stages of the manufacturing process and d finished video games as outputs relating to the manufacture of video games in puerto rico an invoice from eapr then was generated in san mateo with respect to the completed video games --- - ba through its accounting department paid ehapr’s invoices by making wire transfers from ea’s bank account to hapr’s bank account in puerto rico during the years in issue after eapr was established substantially_all the video games that ea bought for sega genesis systems were manufactured in puerto rico by the end of ea stopped buying video games for sega genesis systems from unrelated parties in asia the video games in dispute that ea bought were manufactured in puerto rico eapr as lessee entered into a commercial lease hereinafter sometimes referred to as the lease with power parts inc hereinafter sometimes referred to as ppi on date relating to a portion of the facilities ppi owned in santa isabel puerto rico through the lease applied to an area of big_number square feet which by oral agreement was increased to big_number square feet in and big_number square feet in and later years the leased space was segregated from ppi’s manufacturing operations the leased space was a room ina different part of ppi’s building and was protected by eapr’s security system which included video camera surveillance anda combination lock door entrance access to the leased space was allowed only to eapr’s manager eapr’s cfo lease employees and ppi employees who performed services covered by the agreement the leased space was used exclusively for the manufacture of video games and for related functions --- - the agreement required eapr to provide at its own cost and expense all the capital equipment needed to manufacture the video games and reguired this equipment to be located in the leased space under the agreement ppi was responsible for routine normal maintenance and eapr was responsible for repairs parts and replacement eapr bought and during the years in issue owned all of the equipment including wave solder machines production assembly lines label machines and test equipment used in puerto rico to manufacture the video games eapr bought the equipment from unrelated sellers the agreement required eapr to provide all materials and components for the manufacture of products the video games the agreement provided that eapr was responsible for ordering these items and paying for them and ppi shall have no authority to order or purchase or otherwise represent ehapr with respect to such materials and components the manufacture of video games required various components and materials including rom and ram chips printed circuit boards batteries plastic cases and other parts eapr paid for and owned all such components and materials used in puerto rico to manufacture the video games in issue raw materials and components were obtained from unrelated suppliers ea’s personnel in san mateo issued purchase orders to vendors for raw materials and components on behalf of eapr -- - eapr maintained its own bank account in puerto rico from which it paid for raw materials and components labor including amounts paid to ppi and other supplies and services eapr’s board_of directors authorized officers of eapr and two employees of ba’s accounting department to execute checks on behalf of eapr eapr’s checks for raw materials and components labor including amounts paid to ppi and other supplies and services were prepared and signed on eapr’s behalf by these authorized people in ea’s offices in san mateo ea employees in san mateo entered purchase forecast and order information into the mrp system unrelated vendors shipped raw materials and components directly to eapr in puerto rico based on need as determined under the mrp system deliveries of raw materials and components were received and inspected by eapr’s manager lease employees or ppi employees these services by ppi employees were covered by the agreement the raw materials and components were stored in separately identified warehouse space covered by the lease at or near the end of each fiscal_year one or more lease employees under the supervision of ehapr’s manager and an accounting staff person from ea who visited puerto rico for this purpose performed a physical inventory of eapr’s materials inventory work in process and finished goods at all times during the manufacture of the video games in puerto rico eapr owned all materials and components work in process inventory and finished products relating to the video games that ea bought ea bought from eapr the video games in dispute in the instant cases ehapr was not a sham corporation c manufacturing process video games were manufactured in the leased space covered by the lease that is the leased portion of the facilities owned by ppi in santa isabel the following general steps were used in manufacturing these video games the raw materials and components necessary for a production run were procured from the warehouse space covered by the lease and placed in the production area as needed the leads on various components for each video game including capacitors resistors and integrated circuits were formed ie bent and cut as required using various types of formers the formed components were then supplied to a push- along assembly line in which they were inserted along with rom chips and any batteries or other required components into bare printed circuit boards the circuit boards with the inserted items were then placed on the automatic conveyer in a wave solder machine where flux we assume that that is what the parties mean by their stipulated--but undefined--term populated boards was deposited on the soldering points ie the contact points between the components and the printed circuit board and the boards were conveyed through a bath of liquid solder that soldered the components to the board at these points the soldered boards were then inspected any defective solder joints were resoldered by hand if possible and any other defects were reworked or repaired the boards were then cleaned and repaired to remove any excess solder and debris and were transferred to the testing area where the boards were tested for electronic functionality the tested boards were then assembled into video game cartridge housings together with any other necessary components and the appropriate labels the finished video games were then fully tested again for the overall functionality of the game the tested games were then boxed and prepared for shipping and were subject_to a further guality audit before transfer from the leased production area covered by the lease to the warehouse space covered by the lease the lease employees performed the above-described manufacturing processes table shows the number of video game cartridges that were manufactured in puerto rico that ehapr sold and delivered to ea during the years in issue table fiscal_year units big_number big_number big_number big_number d ppi ppi was a delaware corporation based in santa isabel it was an affiliate of r e phelon company inc a u s_corporation ppi was not related to ea or eapr in its santa isabel facility ppi manufactured proprietary ignition modules and related products for use in small engines ppi had about employees in santa isabel in connection with this business ppi did not own the equipment raw materials and components necessary to manufacture video games bk bfapr-ppi agreement on date eapr and ppi entered into the agreement relating to the lease employees and certain services under the agreement eapr was required to give to ppi and update tt is not always obvious when the parties’ stipulations are intended to refer to fiscal years and when to calendar years in this instance we believe the parties intended their stipulation to refer to fiscal years even though the stipulation does not say so quarterly a forecast of the number of employees expected to be required by eapr for each production or other operation and on each shift for each calendar month ppi was required to use its best efforts to dedicate and lease to eapr the number of employees shown in each then current manpower forecast subject_to the availability of such employees under the agreement ppi was required to hold eapr harmless from any liability resulting from any third-party claim against eapr to the extent the liability iv relates to ppi’s employment of any employee leased to eapr hereunder but does not relate to ehapr’s supervision of such employee eapr was required to hold ppi harmless from any liability resulting from any third-party claim against ppi to the extent the liability vii relates to eapr’ss supervision of any employee leased by it from ppi hereunder under the agreement eapr was required to compensate ppi for the lease employees’ hourly wages burdened for overhead expenses plus a 30-percent markup eapr was required to pay an additional percent of the employee lease charge for other services including receiving goods shipping incoming and outgoing inspections security and utilities and maintenance in return ppi was responsible for payroll worker’s compensation and related taxes attributable to the wages of the lease employees under the agreement eapr made advance_payments to ppi on a per- -- - video game basis with respect to the fees for the lease employees and other services under the agreement which sets forth a nonexclusive list of services ppi agreed to provide day to day management of employees leased by eapr pursuant to sec_2 of the agreement sec_2 of the agreement entitled lease of employees provides in pertinent part as follows all employees leased by ppi hereunder shall be located in the premises leased by eapr from ppi and shall be under the general supervision of eapr eapr shall also supervise and control all technical and product-related training required by such employees eapr shall have the right to locate its own employees in the building space leased by it from ppi for the purpose of overseeing and directing the work of the employees leased to it by ppi subject_to the requirements of the lease attached hereto as exhibit a the lease is not attached to the stipulated copy of the agreement but the lease is in the record in the instant cases as a separately stipulated exhibit the lease provides in pertinent part as follows use the premises are to be used as a manufacturing_facility for the manufacture of videogame cartridges and shall be used solely by those employees leased from lessor ppi by lessee eapr pursuant to a manufacturing services agreement and by one additional employee of lessee unless lessor consents to use by other employees and for no other purpose without the prior written consent of lessor ppi invoiced bapr for all labor costs as specified under the agreement on the basis of the number of completed video games this invoice charge included the amount of any taxes and unemployment contributions paid with respect to lease employees the amount invoiced was determined based on labor costs taxes -- - unemployment contributions overhead and a profit for ppi eapr paid ppi’s invoices with respect to the lease employees and services covered by the agreement the lease employees performed manufacturing functions relating to video games during through the manufacture of the video games that ehapr delivered to ea required about regular full-time employees during normal production periods during peak production periods up to about or more additional lease employees in multiple shifts were necessary to meet eapr’s production schedule f bapr’s manager and officers eapr employed a manager who at all times during the years in issue lived in puerto rico and worked in the leased space during fiscal through fiscal supra note the following people held the position of manager willie zamora jose cruz and orlando alvarado hereinafter sometimes referred to as zamora cruz and alvarado respectively table shows the total salaries and fringe_benefits eapr paid to its manager during these years table fiscal_year amount dollar_figure big_number big_number big_number zamora died in date cruz was hired as zamora’s assistant weeks before zamora died cruz’s employment was terminated after weeks--1-1 weeks after zamora died in date alvarado was hired as ehapr’s manager during the or so months after zamora died and before alvarado was hired a number of ea’s employees came to puerto rico on 2-week details to do the necessary work once hired alvarado served as eapr’s manager until the summer of as eapr’s manager alvarado supervised two or three ppi employees in charge of managing materials from raw materials through work in process to finished goods alvarado supervised ppi employees who worked on inventory control and saw to it that they entered the correct data into the computer for operation of the mrp systems in general alvarado did not deal directly with the assembly line operation however if he saw mistakes being made then he saw to it that the mistakes were corrected also ppi called him in for assistance if things were going wrong ‘much of the material in this item f eapr’s manager and officers is based on statements in unsigned declarations by cruz and alvarado attached to an affidavit submitted by respondent petitioners’ counsel agreed that they would not raise hearsay objections to these declarations on brief petitioners contend that documents from personnel files which petitioners provided to respondent would definitely establish that zamora died on date not in date and that cruz was hired after date not weeks before zamora died no such personnel file documents are before us in any event the essential thrust of our conclusions would not be affected by the modifications that might be required by the above-described personnel file documents -- - various ea corporate officers served as directors or corporate officers of ebapr as with various officers and directors of other ea affiliates they were not separately compensated for serving as officers of eapr the compensation paid to eba’s officers including those who were officers of eapr was included in ea’s general administrative expense ea’ss general administrative expense was included in the computation of the combined profit for purposes of applying the profit split computation under sec_936 g bapr’s finances eapr’s cost_of_goods_sold with respect to video games included direct costs and period_costs direct costs included materials and labor labor costs included amounts paid to ppi pursuant to the agreement period_costs included materials and labor for rework a stipulated but undefined term table shows eapr’s total cost_of_goods_sold relating to the video games it sold to ea and net sales of video games to ea without regard to the profit split allocation under sec_936 table fiscal_year cost_of_goods_sold net sales dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number ii discussion a in general summary_judgment is a device used to expedite litigation it is intended to avoid unnecessary and expensive trials however it is not a substitute for trial it should not be used to resolve genuine disputes over material factual issues 249_f2d_616 9th cir 88_tc_794 a decision will be rendered on a motion for partial summary_judgment if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is not any genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b a partial summary adjudication may be made which does not dispose_of all the issues in the case id because the effect of granting a motion for summary_judgment is to decide the case against a party without allowing that party an opportunity for a trial the motion should be cautiously invoked and granted only after a careful consideration of the case 326_us_1 cox v american fidelity casualty co f 2d pincite 98_tc_383 - - petitioners as the moving parties have the burden of showing the absence of a genuine issue as to any material fact for these purposes the party opposing the motion is to be afforded the benefit of all reasonable doubt and the material submitted by both sides must be viewed in the light most favorable to the opposing party that is all doubts as to the existence of an issue of material fact must be resolved against the movants e g 398_us_144 636_f2d_1141 n 7th cir kroh v commissioner t c pincite in the instant cases respondent has not filed any cross- motion for partial summary_judgment where as in the instant cases only one side has moved for summary_judgment there is implicit in the movants’ obligations as to material facts that the movants have to persuade the court that they have correctly identified what facts are material petitioners submitted the affidavits of richard c baker and j everett milott richard c baker a consultant in the early 1990s describes his role in the establishment of eapr the establishment of the operations in the facility that eapr leased from ppi and the activities of zamora j everett milott ppi’s executive vice present and general manager when he executed his affidavit describes ppi ‘ s activities from through in connection with the agreement and the lease respondent --- - submitted the affidavits of michael j cooper and dale l curren and the declaration of patricia zentner michael j cooper describes the events leading to the unsigned declarations of cruz and alvarado supra note and accompanying text dale l curren a computer systems analyst with respondent’s office_of_chief_counsel describes and furnishes a ppi homepage and ppi contact page secured at some unstated date which appears to have been no earlier than date patricia zentner an international examiner for respondent describes various documents she sent to or received from ea and her notes on those documents and various documents showing that certain paperwork in connection with eapr activities originated in ea’s offices in san mateo california for purposes of the instant partial summary_judgment motion we have treated the statements as to matters of fact in the alvarado declaration as though they accurately describe the events they deal with and the events that occurred before alvarado was hired also were consistent with these statements----except of course to the extent that the statements are contrary to the parties’ stipulations one more preliminary matter at various points in their analyses both sides urge us to follow the plain meaning of the statutes of course each side understands the plain meaning to be about degrees different from the other side’s view of the -- - plain meaning our reaction is that none of the issues that the parties have asked us to rule on in the partial summary_judgment motion before us can be resolved by merely looking at the plain meaning of the statutes we deal with we consider first both dockets whether petitioners are entitled to partial summary_judgment that ehapr was engaged in the active_conduct_of_a_trade_or_business in puerto rico so as to entitle it to possessions tax_credits for the years in issue we then consider the eapr docket whether petitioners are entitled to partial summary_judgment that eapr had a significant_business_presence in puerto rico so as to entitle it to compute its taxable_income using the profit split method for the years in issue b active_conduct of a trade or busine sec_1 parties’ contentions respondent contends that petitioners’ partial summary_judgment motion must be denied because as a matter of law petitioners cannot attribute the activities of the ppi or ka employees to eapr to satisfy the active-conduct--of-a-trade- or-business test under sec_936 and if attribution is not per se impermissible then there are material facts in dispute that are relevant to the statutory test petitioners contend that the tax_credit under sec_936 and the predecessor statutes back to which provided an - - income_tax exemption instead of a credit were enacted to stimulate the creation of jobs and investment in u s possessions and to provide a tax_benefit to taxpayers that created such jobs and investment they urge us to construe sec_936 in favor of such taxpayers and to construe narrowly any limitations on the intended benefits petitioners further contend that the functions performed by the lease employees are properly considered as a matter of law to be functions performed by eapr in puerto rico for purposes of applying the active trade_or_business test finally petitioners contend that there are no facts upon which petitioners rely that are reasonably in dispute petitioners further maintain that even if we were to agree with respondent’s contentions that certain factual matters are in dispute these matters are not material to a holding by the court on this issue i1 e that eapr derived income from the active_conduct_of_a_trade_or_business in puerto rico summary of conclusions we agree with several of petitioners’ contentions and with petitioners’ conclusion that their motion for partial summary_judgment on the active-conduct--of--a-trade-or--business issue should be granted the code does not appear to include a definition of the term active_conduct_of_a_trade_or_business as that term is used in -- - sec_936 a that term is used in more than other sections of the code and we do not find a statutory definition for that term as used in any of these other sections code provisions generally are to be interpreted so congressional use of the same words indicates an intent to have the same meaning apply and congressional use of different words indicates an intent to have a different meaning apply under these circumstances authoritative interpretations of that term as used in other provisions of the code may be regarded as proper precedent for interpreting that term as used in sec_936 in particular we focus on opinions interpreting that term in the western hemisphere trading corporations context and on treasury regulations interpreting that term in the context of sec_179 sec_355 and sec_367 applying our analysis in 116_tc_308 on appeal 1st cir date and the interpretations in western hemisphere trading corporations cases to the factual matters established by the parties’ stipulations pleadings affidavits etc we conclude that eapr’s activities amounted to the active_conduct_of_a_trade_or_business in puerto rico within the meaning of sec_936 during the years in issue we conclude that respondent’s contentions as to disputes over factual matters are all contradicted by the stipulations or pleadings or immaterial or both - - we hold for petitioners that they are entitled to the partial summary_judgment they seek on this issue analysis sec_936’ provides that if a gualified domestic sec sec_936 provides in pertinent part as follows puerto rico and possession_tax_credit a allowance of credit -- in general --except as otherwise provided in this section if a domestic_corporation elects the application of this section and if the conditions of both subparagraph a and subparagraph b of paragraph are satisfied there shall be allowed as a credit against the tax imposed by this chapter chapter l relating to normal taxes and surtaxes an amount equal to the portion of the tax which is attributable to the sum of-- a the taxable_income_from_sources_without_the_united_states from--- the active_conduct_of_a_trade_or_business within a possession_of_the_united_states or the sale_or_exchange of substantially_all of the assets used by the taxpayer in the active_conduct of such trade_or_business and b the qualified_possession_source_investment_income conditions which must be satisfied ----the conditions referred to in paragraph are a 3-year period --if percent or more of the gross_income of such domestic_corporation for the 3-year period immediately preceding the close of the taxable_year or for such part of such period immediately preceding the close of such continued - - corporation elects to have sec_936 apply then that corporation is entitled to a credit against its income_tax one requirement for such treatment as applied to the instant cases is that eapr have derived at least percent of its gross_income from the active_conduct_of_a_trade_or_business within puerto rico sec_936 does not define the term active_conduct_of_a_trade_or_business as far as we can tell the code does not include a definition of this term as it is used in sec_936 continued taxable_year as may be applicable was derived from sources within a possession_of_the_united_states determined without regard to sec_904 and b trade_or_business --if percent or more of the gross_income of such domestic_corporation for such period or such part thereof was derived from the active_conduct_of_a_trade_or_business within a possession_of_the_united_states sec a of the omnibus_budget_reconciliation_act_of_1993 obra_1993 publaw_103_66 107_stat_321 amended sec_936 by striking as provided in paragraph and inserting as otherwise provided in this section although this amendment applies to taxable years beginning after date the amendment does not affect the substance of the above-quoted portion of sec_936 obra_1993 sec f stat pincite thus we have quoted sec_936 as amended by obra_1993 ‘the dispute the parties have presented to us does not focus on the numbers accordingly our analysis deals with the quality of the activity and not with the amount or percentage of eapr’s gross_income from the activity -- p7 - the term active_conduct_of_a_trade_or_business appears in sections of the current version of the code medchem p r inc v commissioner t c pincite ordinarily we would expect that this term would have the same meaning in all the places it appears 532_us_200 508_us_152 349_us_232 77_tc_428 and cases there cited ’ however none of the other code provisions includes a this is the general_rule not only because of the authority of the cited opinions but also because this is the way legislative drafters are instructed to draft statutes see eg office of the legislative counsel u s house of representatives style manual drafting suggestions for the trained drafter as follows use same word over and over --if you have found the right word don’t be afraid to use it again and again in other words don’t show your pedantry by an ostentatious parade of synonyms your english teacher may be disappointed but the courts and others who are straining to find your meaning will bless you avoid utragquistic subterfuges ----do not use the same word in different ways in the same draft unless you give the reader clear warning to the same effect see dickerson the interpretation and application of statute sec_224 quoted in 77_tc_428 ndollar_figure as follows see r dickerson the interpretation and application of statute sec_224 as follows because legal documents are for the most part continued - - statutory definition of this term also as far as we can tell nowhere else in the code is there a definition of this term as it is used in sec_936 or in any of the other code sections in which this term is used in medchem p r inc v commissioner t c pincite we pointed out that the roots of that section are found in sec_262 of the revenue act of and we briefly summarized the purpose and history of the statute in accordance with our analyses in 88_tc_252 and 106_tc_1 from sec_262 of the revenue act of through sec_931 i r c a qualifying domestic_corporation was exempt from federal income taxes on certain continued nonemotive it is presumed that the author’s language has been used not for its artistic or emotional effect but for its ability to convey ideas accordingly it is presumed that the author has not varied his terminology unless he has changed his meaning and has not changed his meaning unless he has varied his terminology that is that he has committed neither elegant variation nor utraquistic subterfuge this is the rebuttable_presumption of formal consistency fn refs omitted in 532_us_200 the supreme court made it clear that there are some circumstances where ‘the meaning of the same words well may vary to meet the purposes of the law ’ quoting 286_us_427 it does not appear that the circumstances dealt with in cleveland indians have a persuasive parallel as to the active-conduct--of-a- trade-or-business issue however see infra ii c for discussion of the term manufactured or produced - foreign-source income in the tax reform act of the congress eliminated the exemption and in its place enacted the credit mechanism of sec_936 tax reform act of publaw_94_455 90_stat_1520 sec_936 uses and each of these predecessors used the term active_conduct_of_a_trade_or_business see medchem p r inc v commissioner t c pincite also in accordance with the general interpretation rule that statutory language should be given the same meaning wherever it appears we reviewed the regulations interpreting active_conduct_of_a_trade_or_business in sec_1_179-2 income_tax regs b income_tax regs and a -2t b temporary income_tax regs fed reg date id pincite synthesizing the foregoing we concluded as follows id pincite on the basis of our understanding of the legislative record we believe that congress promulgated the active_conduct_of_a_trade_or_business requirement of sec_936 intending to prevent a domestic corporate taxpayer from availing itself of the possessions tax_credit unless it established and regularly operated an employment--producing profit--motivated business activity ina u s possession we also believe that congress expected the taxpayer to participate meaningfully in the management and operation of that activity and to invest significantly in that activity the expected result of which would be to strengthen the economy of the possession where the activity was located in light of congress’ intent for sec_936 the secretary’s interpretations of the subject phrase for purposes of other sections of the code and the supreme court’s interpretation of the phrase trade_or_business in sec_162 we believe that for purposes of sec_936 a taxpayer actively conducts a trade_or_business ina u s possession only if it participates regularly continually extensively and actively in the management and operation of its profit- -- - motivated activity in that possession cf commissioner v groetzinger u s higgins v commissioner u s 399_f2d_326 5th cir affg tcmemo_1967_137 we also believe that for the purpose of this participation requirement the services underlying a manufacturing contract may be imputed to a taxpayer only to the extent that the performance of those services is adequately supervised by the taxpayer’s own employees another source of guidance may be found in the interpretation of active_conduct_of_a_trade_or_business in the provisions dealing with western hemisphere trading corporations hereinafter sometimes referred to as whtcs the whtc provisions existed in the code for a substantial portion of the history of sec_936 and its predecessors the whtc provisions were enacted by sec_105 and sec_141 of the revenue act of as sec_15 and sec_109 i r c publaw_77_619 56_stat_798 under these provisions a domestic_corporation gualified for the whtc exemption only if all of its business was conducted in the western hemisphere it derived at least percent of its gross_income from sources outside the united_states and it derived at least percent of its gross_income from the active_conduct_of_a_trade_or_business sec_109 i r c whtcs were exempt from the corporate surtax until the revenue act of publaw_81_994 64_stat_906 which replaced the exemption sec_121 of the act witha credit computed as a specified percentage of normal-tax net --- - income sec_122 of the act the internal_revenue_code of substituted for this a formula deduction resulting ina percentage-point tax_rate reduction see sec_922 i r c the whtc provisions i r c sec_921 and sec_922 were repealed by sec_1052 of the tax reform act of publaw_94_455 90_stat_1520 several opinions of this and other courts have noted the general similarity of congressional purpose between the possessions_corporations provisions and the whtc provisions in view of the whtc provisions’ use of the term active_conduct_of_a_trade_or_business we believe that opinions interpreting that term as used in the whtc provisions are helpful in interpreting the same term in sec_936 as we see it the whtc opinions are essentially consistent with the analysis in medchem p r inc v commissioner supra sec_936 b requires that percent of the gross_income of the qualifying corporation in the instant cases eapr be derived from the active_conduct_of_a_trade_or_business within a possession_of_the_united_states in the instant cases puerto rico in comparison the effect of the whtc provisions was to require that at least percent of the gross_income of the gualifying corporation had been derived from the active_conduct_of_a_trade_or_business in the western hemisphere outside of the united_states - - petitioners direct our attention primarily to the following whtc opinions 308_f2d_520 9th cir babson brothers export co v commissioner tcmemo_1963_144 respondent contends that cases arising under the whtc provisions are not applicable to a sec_936 issue a contention we reject and urges us to focus on the contrary holding in another sec_921 case united_states gypsum company v 304_fsupp_627 n d ill affd in part and revd in part 452_f2d_445 7th cir frank v international canadian corp supra involved the following situation a a u s_corporation owned b also a u s_corporation b produced liquid chlorine and liquid caustic soda which it sold to c a canadian corporation for what the district_court found and what the court_of_appeals accepted were good business reasons id pincite b created d to handle sales to c thereafter b sold its products to d which then sold them to c the commissioner determined that d did not qualify as a whtc after losing across-the-board in a refund_suit in the district_court the commissioner contended on appeal that d did not qualify as a whtc because it did not derive the requisite gross_income from the active_conduct of a trade or business’ within the meaning of sec_109 of the internal_revenue_code - - of id pincite the court_of_appeals summarized the relevant facts as follows id pincite d had its own invoices letterheads and employer social_security_number it maintained separate books of account and it maintained its bank account at a bank different from that used by b it underwent a separate annual audit by certified public accountants and it filed separate corporate_income_tax returns and it had officers and directors differing from those of b its officers and directors did however hold official positions with either b or a d paid one employee mr nielson directly mr nielson was responsible for d’s administrative work the work consisted of maintaining d’s books_and_records reviewing all paper work done by the personnel of b who had been assigned to assist him preparing export declarations and customs papers handling correspondence and coordinating instructions received from c with b’s traffic production and shipping departments during its first year of operations d paid b dollar_figure a month for the assistance and facilities provided by b after the first year was completed a study was made and d’s monthly payment to b was increased to dollar_figure after d paid dr william cooper a fee to study the possibility of expanding d’s business in the canadian market the court_of_appeals ruled that these facts were sufficient to constitute the active_conduct_of_a_trade_or_business by d even though the employees of b the parent_corporation performed all the work other than that performed by d’s one employee id pincite the taxpayer qualified for whtc treatment in babson brothers export co v commissioner supra we gquoted extensively from the opinion in frank v international canadian corp supra and relied on the latter opinion’s conclusions to hold that the taxpayer in babson brothers export - -- co was in the active_conduct_of_a_trade_or_business and gualified for whtc treatment in 62_tc_728 we described as follows the essential thrust of the foregoing cases and the significance of active_conduct_of_a_trade_or_business although the statutory history of the western_hemisphere_trade_corporation provisions is perhaps less exhaustive than might be desired we think it nonetheless discloses a clearly articulated legislative purpose upon the basis of which congress enacted the provisions in question the critical policy which emerges in the western hemisphere provisions and as previously expressed in the revenue acts of and was congress’ desire to offset through a tax preference the competitive disadvantage suffered by certain american corporations abroad on account of the less onerous taxes to which their non-american competitors were subject this encouragement was not however without limitations by means of the source rule and the active_conduct requirement congress guite apparently sought to distinguish however bluntly between those corporations which themselves engaged in business activity outside the united_states in direct competition with foreign_corporations and those which merely invested in others’ businesses abroad or otherwise did not engage in directly competitive activity our understanding in this respect is not different from that expressed by the few courts which have had occasion to address themselves to the language of this portion of the statute cf 308_f2d_520 c a towne securities corporation v rea forhan pedrick a f t r s d n y babson bros export co 22_tcm_677 it follows that when the active_conduct requirement is read in the context from which it arose namely the threat of foreign competition one might well conclude that in passing the western hemisphere provisions congress intended to grant relief to united_states business activity in the americas only to the extent that the beneficiary corporation conducted active business operations abroad vulnerable to the competitive threat posed by the tax-advantaged corporation of the other countries -- - tt is quite true that the court in the international canadian case stated p that the active_conduct requirement is to disqualify corporations which are ‘inactive’ in the sense that they receive investment_income rather than business income but that statement was made in the context of a situation where the taxpayer was engaged regularly and actively in the business of making sales in canada and the income in question was derived from such sales the court obviously did not give any consideration to the applicability of the statute to an isolated transaction of the type before us and we do not give that language the possible expansive reading that would include such a transaction within the active_conduct clause ‘4 this understanding of the statutes’ purpose conforms well to the commissioner’s position that interest_income which would otherwise constitute passive_income outside the purview of sec_921 meets the active_conduct requirement when received from the taxpayer’s customers on account of their credit obligations arising from the regular and recurring conduct of the taxpayer’s business revrul_65_290 1965_2_cb_241 in kewanee oil co v commissioner t c pincite we held that the taxpayer’s income from the sale of substantially_all of its oil- and gas-producing property and associated equipment the source of virtually its entire revenues until that time was derived from the termination of the major portion of its business and not from the active_conduct thereof accordingly the taxpayer did not meet the active_conduct requirement set forth in sec_921 and was therefore not entitled to the deduction provided in sec_922 id pincite in united_states gypsum co v united_states f_supp pincite the opinion upon which respondent relies the district_court discussed approvingly the opinion of the court_of_appeals for the ninth circuit in frank v international canadian corp supra the district_court then contrasted the factual - - setting of frank v international canadian corp supra with its own findings and conclusions based on the record before it as follows f_supp pincite clear from a reading of the frank rationale and holding is that the subsidiary there took over business previously performed by the parent the parent transferred its selling operations to the subsidiary the court further found there that the subsidiary was not inactive the facts also show clearly that international earned its income by performing services international resolved shipping problems with alaska pine it handled all the export declarations and customs papers it incurred and paid dollar_figure in freight charges it was studying the possibility of expanding its business in canada in the words of the district_court in entire good_faith international was organized as a corporation and at all times operated as a bona_fide separate_entity engaged in substantial and legitimate business activities from which its gross_income was derived f 2d pincite in its dealings with the affiliate mining companies export performed no services resolved no problems incurred no freight charges and engaged in no genuine business activities i therefore find and conclude that the portion of its income derived from the purchase of crude gypsum from its sister companies and the resale to its parent was not income derived from the active_conduct_of_a_trade_or_business within the meaning of sec_921 sec_921 i further find and conclude that for this reason export did not qualify as a western_hemisphere_trade_corporation and was not entitled to claim the benefits of the special_deductions under the act thus the opinion in united_states gypsum co v united_states supra was not thought by the district_court as being contrary to the rationale of frank v international canadian -- - corp supra rather the difference in relevant facts in those two cases led to the difference in result in the instant cases eapr bought from unrelated sellers and owned all the equipment used in puerto rico to manufacture the video games bought from unrelated suppliers and owned all the raw materials and components used in puerto rico to manufacture the video games and was lessee of the facilities in puerto rico in which the equipment and the raw materials and components were used in puerto rico in manufacturing the video games eapr’s manager lived in puerto rico and worked in the leased space he supervised ppi employees in charge of managing materials and inventory control and saw to it that assembly line mistakes were corrected the role that eapr played regarding video game manufacturing in puerto rico was much more like what the taxpayer did in frank v international canadian corp supra than what the taxpayer did in united_states gypsum co v united_states supra in medchem p r inc v commissioner t c pincite- we discussed the factual elements that in the aggregate led us to conclude that the taxpayer-subsidiary therein was not in the active_conduct_of_a_trade_or_business in puerto rico during the statutorily relevant 3-year time period ’ although see 116_tc_308 where we noted that some of the activities listed by the taxpayers preceded the 3-year period and very few of the continued -- - the general fact pattern of the instant cases has some similarities to that in medchem the aggregate of the differences between the facts of medchem and the facts of the instant cases convinces us that the instant cases fall on the other side of the line ie that eapr actively conducted a trade_or_business in puerto rico during the relevant time period with the caution that our conclusion is based on the aggregate of the differences between the instant cases and medchem ie that no one difference is critical by itself we proceed to describe the significant differences in medchem the taxpayers had acquired from an unrelated entity the assets of a puerto rican business that manufactured and sold a specific pharmaceutical hereinafter sometimes referred to as the drug medchem p r inc v commissioner t cc pincite the assets were divided between taxpayer-parent and taxpayer-subsidiary the subsidiary is the corporation that was claimed to qualify for the possession_tax_credit under sec_936 id pincite the taxpayer-parent got receivables several noncompetition agreements goodwill contract rights records patents and related know-how trademarks and food and drug administration approvals id pincite’ continued other listed activities occurred continually throughout that period in the instant cases it appears that all of the activities that we discuss occurred during the relevant test period - - the taxpayer-subsidiary got receivables inventory and machinery and equipment located in the unrelated entity’s manufacturing_facility idem as part of the sale the unrelated entity agreed to continue manufacturing the drug for the taxpayer-subsidiary using the unrelated entity’s facility and labor and using the raw materials and equipment furnished by the taxpayer-subsidiary id pincite we found that the employees of the unrelated entity performed every task required in the manufacturing process including the supervision thereof without the right or ability of the taxpayers to manage direct or control any part of the manufacturing process id pincite indeed except for the medchem cases themselves the taxpayers had consistently reported in all instances that the unrelated entity was the drug’s manufacturer id pincite as a reflection of this the labels which the taxpayer-subsidiary used during one of the years at issue in medchem designated the unrelated entity as the manufacturer of the drug id pincite we concluded that all of the business activities related to the manufacture of the drug were directed and controlled by the unrelated entity out of its puerto rico-based operation and by the taxpayer-parent out of its u s -based facility id pincite the taxpayer-parent distributed marketed and sold the drug in the united_states id pincite we found that the taxpayer- subsidiary was expressly prohibited by the processing agreement -- - from taking a managerial role in the manufacturing process id pincite we concluded that the substance of the work as to the manufacturing of the drug which required specialized skill and expertise was performed by the unrelated entity id pincite the facts of the instant cases are distinguishable from those in medchem in several material respects in medchem before the acquisition described supra the unrelated entity manufactured the drug in puerto rico and the taxpayer-parent did not have anything to do with the drug id pincite after this acguisition the unrelated entity continued to manufacture the drug at its own facility with its own labor and was solely responsible for any problem that arose up to the time the finished product was delivered to a carrier for shipment to the taxpayer-parent id pincite thus although the acquisition affected ownership it did not affect what happened on the ground in puerto rico in contrast in the instant cases ea was in the entertainment software business and relied on unrelated manufacturers in taiwan and japan after bapr was created the entertainment software was manufactured in puerto rico using facilities and labor that ppi leased to eapr and using equipment that ehapr bought from unrelated sellers thus the arrangements following the creation of eapr created an entirely new business in puerto rico using facilities labor and equipment that had not previously been used in this business in contrast to medchem what happened on the ground in puerto - al --- rico in the instant cases was substantially different from the past in medchem we concluded that the taxpayer-subsidiary’s business presence in puerto rico was insignificant in that it did not contribute significantly to puerto rico’s economy either by creating new jobs or by providing capital to others to build new plants all of the taxpayer-subsidiary’s business activities after date were based in woburn x massachusetts and the taxpayers’ primary connection to puerto rico during that time was to further its efforts to move the manufacturing of the drug to woburn id pincite in contrast in the instant cases the effect of hapr’s operations was to transfer to puerto rico the manufacturing operations that had hitherto been performed almost halfway around the world in medchem we found that the taxpayer-subsidiary was expressly prohibited by the processing agreement from taking a managerial role in the manufacturing process id pincite in contrast in the instant cases ppi and eapr agreed that all the lease employees shall be under the general supervision of eapr and eapr shall also supervise and control all technical and product-related training required by the lease employees the parties’ stipulations make it clear that the eapr manager position was filled at all times during the years at issue by a manager who worked in the leased space covered by the lease and who was compensated by eapr see supra table also it is evident that alvarado directly supervised ppi - -- employees as to certain parts of the manufacturing process he was not a foreman for ppi’s assembly line employees nor did he hire and fire them however he made sure that mistakes were corrected he watched out for ea’s interests as to the assembly work and if things were going wrong as to the assembly line then ppi would call me in for assistance in medchem p r inc v commissioner t c pincite n we stated as follows we distinguish 308_f2d_520 9th cir a case cited by petitioners to support their assertion that medchem p r actively conducted a trade_or_business by virtue of its sales activity the relevant holding in frank concerned whether the taxpayer actively conducted a trade_or_business and did not concern where that trade_or_business was located in the instant cases eapr’s activities in puerto rico with respect to the video games are critically different from the taxpayer’s activities in medchem p r inc v commissioner supra where the taxpayer’s only activities in puerto rico were the taking of steps to move the business from puerto rico to massachusetts and kewanee oil co v commissioner supra where substantially_all the taxpayer’s relevant income was derived from the sale of substantially_all the taxpayer’s relevant business our findings supra i f lead us to conclude that eapr through its manager participated regularly continually extensively and actively in the management and operation of the manufacturing of video games in puerto rico -- - in view of the foregoing we conclude that eapr actively conducted a trade_or_business in a u s possession within the meaning of sec_936 b respondent’s other contentions a genuine issues of material fact i place of manufacture respondent contends as follows on opening brief there is a factual dispute as to where the video games were manufactured whether video games were manufactured in the dominican republic or puerto rico is a crucial factor in ascertaining whether eapr was engaged in the active_conduct_of_a_trade_or_business in puerto rico on answering brief respondent objects to petitioners’ proposed finding of fact that the video games at issue that ea purchased from efapr were manufactured in puerto rico stip as follows objection the evidence establishes that the video games that ea purchased from eapr were manufactured by ppi employees in ppi’s dominican republic facilities as well as in ppi’s puerto rico facilities see rrpsof however the parties stipulated as follows the video games at issue that ea purchased were manufactured in puerto rico note that respondent does not contend that ea bought the video games from ppi respondent accepts petitioners’ contention that ea bought the video games from eapr respondent’s only objection is as to the geographic location of the manufacturing--- the very point that the parties resolved by their stipulation -- -- rule e provides in pertinent part as follows e binding effect a stipulation shall be treated to the extent of its terms as a conclusive admission by the parties to the stipulation unless otherwise permitted by the court or agreed upon by those parties the court will not permit a party toa stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires respondent has not asked to be relieved from this stipulation and nothing that has been brought to the court’s attention leads us to conclude that justice requires us sua sponte to relieve respondent from this stipulation compare the instant cases with eg 109_tc_1 where we concluded that in the interest of justice the taxpayer should be relieved from the effects of a stipulation but only for a specified narrow purpose 87_tc_1451 where we concluded that the language in question from the stipulation filed herein is so ambiguous and indefinite that it does not constitute a stipulation at all and thereupon denied a motion for partial summary_judgment respondent explains the stipulation as follows the stipulations listed by petitioners do not preclude evidence that part of the games were manufactured elsewhere eg the dominican republic since they refer only to what has taken place in puerto rico and do not address activities outside puerto rico the effect of this explanation is to treat stipulation as though it read as follows - -- the video games at issue that ea purchased were manufactured in puerto rico except to the extent they were manufactured in the dominican republic we refuse to allow respondent to unilaterally reform the filed stipulation in this matter we do not accept respondent’s unilateral explanation that the stipulation means so much less than it appears to mean we conclude that there is no genuine issue as to the material fact of puerto rican manufacture of the relevant video games ii control_over manufacturing process respondent contends as follows there is a factual dispute as to whether eapr had any control_over the manufacturing process according to alvarado there were significant conflicts between ea and ppi because ea did not want the video games to be manufactured at ppi’s plant in the dominican republic alvarado decl the manufacturing was done by ppi workers in the dominican republic because it was cheaper alvarado decl obviously if ea or efapr had been in control of the manufacturing process the video games would not have been manufactured in the dominican republic by ppi against ea’s wishes whether efapr had any control_over the manufacturing process is directly related to the issue of whether eapr controlled and supervised the ppi employees fn ref omitted this asserted genuine issue of material fact is bottomed on the contention of dominican republic manufacture as we have pointed out supra i place of manufacture the parties’ stipulation has foreclosed this contention thus this -- - contention as to ebapr’s control_over the manufacturing proce not a genuine issue as to a material fact 1il supervision over lease employees respondent contends as follows ss i sec_1 there is a factual dispute as to whether the one eapr employee ie willie zamora jose cruz or migue orlando alvarado supervised or controlled the ppi employees who manufactured the video games or the employees who performed all of eapr’s daily operat respondent relies primarily on alvarado’s declaration respondent offered in support of respondent’s opposition to petitioners’ motion alvarado’s declaration indicates that was eapr’s manager for most of the period before the court alvarado’s declaration states that he oversaw the transferring of raw materials in process and finished goods and in this capacity he two or three ppi employees under me in the materials management function and he-- also oversaw the ppi employees who worked on inventory control which meant that i had to make sure that they doing the cycle counts and that they entering sic the correct data onto paper inventory reports i was responsible for entering the data into the computer i oversaw that the correct data was entered into the comp for mrp system on the puerto rican end in general i did not deal directly with assembly line operation since this was handled by ppi however if a mistake being made then i would see that it got ka ions which he work had were uter i saw corrected my basic function in regard to the assembly work was to watch out for ea’s interests however ppi handled the daily production requirements and ppi scheduled the -- - employees assigned positions to them handled things on the assembly floor took care of sick leave and other personnel problems if things were going wrong then ppi would call me in for assistance otherwise ppi handled everything respondent also relies on cruz’ declaration which is as follows in entirety i reside at calle leonor av 4th extension levittown lakes puerto rico i was employed by electronic arts puerto rico for a period of weeks in the summer of i was hired about two weeks before the death of mr zamora as his assistant i never held the position of general manager nor did i ever carry out the duties of general manager the focus of my work as assistant to mr zamora was with inventory control particularly counting inventory communicating with electronic art sic in california in regard to inventory needs and i also had some responsibilities with regard to shipping my employment was terminated weeks after zamora died respondent further contends that absent first hand evidence of the business practices prior to cruz and alvarado respondent is entitled to the inference that the same business practices were in effect while zamora was employed at earp sic as we have noted supra in note and in the description in ii a in general of the affidavits and declarations that the parties submitted for purposes of the instant partial summary_judgment motion we have treated the statements as to matters of fact in the alvarado declaration as though they accurately -- - describe the events they deal with and the events that occurred before alvarado was hired were consistent with these statements----except of course to the extent that the statements are contrary to the parties’ stipulations we give little weight to the cruz declaration’s account of the weeks when he was zamora’s assistant and the weeks after zamora’s death we conclude from the foregoing that for the period before the court eapr’s employees provided substantial supervision to the ppi employees the lease employees who did the video game manufacturing for ebapr in puerto rico although there is room for further factual development the material offered by respondent leads us to the conclusion that if any such development were to show us that respondent’s proffered materials fully and accurately described the facts then we would conclude that the supervision requirement of medchem has been satisfied in other words on this issue petitioners win on the facts as described in respondent’s materials thus although there may be a genuine issue as to the extent of eapr’s supervision of the manufacturing process there is not a genuine issue as toa material fact with regard to eapr’s qualification for possession tax_credits for the years in issue --- - b fapr ineligible as a matter of law whtc cases respondent contends that cases arising under sec_921 and sec_922 the western_hemisphere_trade_corporation provisions are not applicable to a sec_936 issue see norfolk southern corp v commissioner t c pincite firstly the cited opinion 104_tc_13 modified 104_tc_417 affd 140_f3d_240 4th cir neither states nor stands for the proposition for which respondent cites it the cited opinion does not even involve or cite sec_921 sec_922 or sec_936 or their predecessors m104_tc_13 modified t cc affd 140_f3d_240 4th cir was an investment_credit case it did not involve the whtc provisions or the possession_tax_credit provisions respondent directs our attention to norfolk s corp v commissioner t c pincite that page is part of our analysis of the taxpayer’s contention that used in the phrase used in the transportation of property in sec_48 b v must be given the same meaning as in the phrase used_in_the_trade_or_business in sec_167 we concluded that in the context of sec_48 b v it made sense to give used a different meaning from used in the context of sec_167 we buttressed our conclusion as follows norfolk s corp v commissioner t c pincite n we note in further support of our rejection of petitioners’ interpretation of the container exception that in sec_48 b v congress employed the phrase used in the transportation of property not used_in_the_trade_or_business of transporting property the use of different phrases may reasonably be viewed as an indication of two different meanings pavelic leflore v marvel continued -- - secondly respondent’s brief does not present to us or direct our attention to an analysis to support the proposition that whtc opinions are not applicable to a sec_936 issue thirdly as opinions of this and other courts have shown the histories of whtc legislation and possessions_corporation legislation have been intertwined for the entire history of the whtc provisions see eg 62_tc_728 and opinions cited therein affd without published opinion 517_f2d_1398 3d cir a whtc active_conduct_of_a_trade_or_business case in which the act predecessor of sec_936 is described as having laid the conceptual groundwork for among other provisions the whtc provisions 56_tc_588 and opinions cited therein a consolidated_return case in which a sec_1504 reference to sec_931 is construed by taking into account the agreement of the parties that the corporation there involved was both a whtc and a possessions_corporation this intertwining of continued entertainment group 493_us_120 marshall j dissenting see also 61_tc_471 phrase tangible_personal_property interpreted for purposes of sec_179 the same point that differences in statutory terminology ordinarily lead to the conclusion of differences in meaning is also made in 104_tc_584 ndollar_figure affd without published opinion 142_f3d_442 9th cir see supra note -- - historical development increases the likelihood that the congress was actually aware that active_conduct_of_a_trade_or_business figured in both the whtc provisions and in sec_936 in light of the foregoing we reject respondent’s contention that whtc cases are not applicable to a sec_936 issue and we conclude that respondent’s citation of norfolk s corp v commissioner supra does not provide any support for respondent’s contention on the contrary we regard whtc opinions as authority with respect to the meaning of identical language in sec_936 ii expressio unius respondent contends as follows there is a venerable rule_of statutory construction which states expressio unius est exclusio alterius the expression of one thing implies the exclusion of another thing sec_936 b does not refer to attribution of activities such as contract manufacturing however sec_936 b ii does refer to contract manufacturing where congress includes particular language in one section of a statute but omits it in another section of the same statute it 1s generally presumed that congress acts intentionally and purposely in the disparate inclusion or exclusion in choosing the words such domestic_corporation as the statutory standard in sec_936 b without reference to attribution of another’s activities such as the activities of a contract manufacturer congress limited consideration exclusively to the domestic corporation’s conduct in the possession in other words the activities of others cannot be attributed to the_domestic_corporation for purposes of sec_936 b citations omitted in effect the expressio unius rule to which respondent draws our attention is merely the obverse of what we have - - discussed supra note and accompanying text ordinarily in statutes and other legal documents it is presumed that if the drafter uses the same terminology in several places then the drafter intends the same meaning in each such place by the same token it 1s presumed that if the drafter varies the terminology then the drafter intends that the meaning also varies or as dickerson put it in the interpretation and application of statute sec_224 it is presumed that the drafter has committed neither ‘elegant variation’ nor ‘utraquistic subterfuge’ a problem with the expressio unius rule is that although the rule tells us that a different meaning is probably intended it often is difficult to determine what that different meaning is see eg black’s law dictionary 7th ed the instant cases illustrate how the party that invokes this rule can find that the rule favors the other side see eg ginsburg making tax law through the judicial process a b a j in general sec_936 deals with the treatment of intangible_property_income it provides that the domestic shareholders of a qualified_domestic_corporation which elects the possession_tax_credit are required to include in their gross_income as of the close of the electing corporation’s tax_year their pro_rata share of the possessions corporation’s intangible -- - property income as united_states source income unless an election out is made by the possessions_corporation sec_936 a however the general_rule of possessions_corporations is inapplicable if an eligible possessions_corporation elects out of its provisions by electing to use either the cost sharing method or the profit split method for computing its taxable_income this election may be made under sec_936 for purposes of subparagraph b of sec_936 costs incurred by the electing_corporation or a member of its affiliated_group in connection with contract manufacturing by a person other than a member of the affiliated_group are not treated as production_costs of the electing_corporation in the possession or as direct_material_costs or as compensation_for services performed in the possession sec_936 b ii rather they are treated as the direct_labor_costs of the affiliated_group id the effect of the term contract manufacturing in sec_936 b ti is to make it more difficult to establish a substantial business presence in a possession---within the meaning of sec_936 b --when the possessions_corporation uses contract manufacturing for its manufacturing activities the term appears ina rule which is statutorily directed to apply for purposes of this subparagraph that is subparagraph b of sec_936 thus when examined in context the expressio unius canon of construction suggests that contract -- manufacturing is to be given a special unfavorable for the taxpayer effect only for purposes of sec_936 b and that for all other sec_936 purposes contract manufacturing is not to be given an effect unfavorable to the taxpayer it follows that the canon of construction that respondent urges upon us does not lead to the result for which respondent contends but rather when the context is considered it supports the result for which petitioners contend iii plain meaning legislative_history respondent contends that the plain meaning of such domestic_corporation in the statute and the plain meaning of it and its gross_income in the report of the senate_finance_committee lead to the conclusion that only the possessions corporation’s conduct can be considered for purposes of satisfying the active business requirement the same statutory language has been in the predecessors of sec_936 since the initial enactment--- sec_262 of the revenue act of publaw_67_98 42_stat_227 the same statutory language was in the whtc provisions--- sec_109 i r c essentially the same argument was presented to and rejected by the court_of_appeals for the ninth circuit in frank v international canadian corp f 2d pincite in our recent opinion in medchem p r inc v commissioner t c - -- pincite we interpreted the statute to allow attribution of the services of nonemployees if certain conditions are satisfied thus the courts have interpreted this language to not preclude attribution as a matter of law but rather as permitting attribution or not depending on the factual setting a careful examination of respondent’s contention that the plain meaning of the statute and its legislative_history precludes attribution leads us to conclude that such a plain meaning cannot be drawn from the statute and its legislative_history holding we conclude that eapr’s manufacturing arrangement in puerto rico met the requirements of the sec_936 active-conduct--of-a -trade-or-business test as we interpreted it in medchem this is a highly factual determination frank is also persuasive in this context further we conclude that petitioners have met their burden of showing that there is not any genuine issue as to any material fact with respect to whether eapr actively conducted a trade_or_business in puerto rico within the meaning of sec_936 b accordingly we hold that petitioners are entitled to summary_judgment on this issue -- - significant_business_presence the statutory setting of the dispute if a possessions_corporation has intangible_property_income then that income is generally treated as income of the possessions corporation’s shareholders in accordance with rules set forth in sec_936 however a possessions_corporation may elect out under sec_936 and choose to compute dar follows of sec_936 provides in pertinent part as election out -- a in general --the rules contained in paragraphs through do not apply for any taxable_year if an election pursuant to subparagraph f is in effect to use one of the methods specified in subparagraph c b eligibility --- requirement of significant_business_presence --an election may be made to use one of the methods specified in subparagraph c with respect to a product or type of service only if an electing_corporation has a significant_business_presence in a possession with respect to such product or type of service an election may remain in effect with respect to such product or type of service for any subsequent taxable_year only if such electing_corporation maintains a significant_business_presence in a possession with respect to such product or type of service in such subsequent taxable_year if an election is not in effect for a taxable_year because of the preceding sentence the electing_corporation shall be deemed to have revoked the election on the first day of such taxable_year continued continued definition ---for purposes of this subparagraph an electing_corporation has a significant_business_presence ina possession for a taxable_year with respect to a product or type of service if i the total production_costs other than direct_material_costs and other than interest excluded by regulations prescribed by the secretary incurred by the electing_corporation in the possession in producing units of that product sold or otherwise_disposed_of during the taxable_year by the affiliated_group to persons who are not members of the affiliated_group are not less than percent of the difference between a the gross_receipts from sales or other dispositions during the taxable_year by the affiliated_group to persons who are not members of the affiliated_group of such units of the product produced in whole or in part by the electing_corporation in the possession and b the direct_material_costs of the purchase of materials for such units of that product by all members of the affiliated_group from persons who are not members of the affiliated_group or ii no less than percent of the direct_labor_costs of the affiliated_group for units of the product produced during the taxable_year in whole or in part by the electing_corporation or for the type of service rendered by the electing_corporation during the taxable_year is incurred by the electing_corporation and is compensation_for services performed in the possession or iii with respect to purchases and sales by an electing_corporation of all continued - -- its relevant taxable_income under one of the methods described in sec_936 c --the cost sharing method or the profit split method---but only if the possessions_corporation has a significant_business_presence in a possession sec_936 h b sec_936 b provides that a possessions_corporation has a ‘significant business presence’ in a possession if the corporation satisfies any one of three statutory tests these three tests are the 25-percent-value -added test the direct-labor-production test and the continued goods not produced in whole or in part by any member of the affiliated_group and sold by the electing_corporation to persons other than members of the affiliated_group no less than percent of the total direct_labor_costs of the affiliated_group in connection with all purchases and sales of such goods sold during the taxable_year by such electing_corporation is incurred by such electing_corporation and is compensation_for services performed in the possession notwithstanding satisfaction of one of the foregoing tests an electing_corporation shall not be treated as having a significant_business_presence in a possession with respect to a product produced in whole or in part by the electing_corporation in the possession for purposes of an election to use the method specified in subparagraph c i1 the profit split method unless such product is manufactured or produced in the possession by the electing_corporation within the meaning of subsection d a of sec_954 --- - direct--labor test for purchases and resales set forth in subclauses i ii and iii respectively of sec_936 b however the final flush language of sec_936 h b provides that if the possessions_corporation claims the profit split method with respect to a product that the possessions_corporation produces in whole or in part in the possession then the possessions_corporation does not have a significant_business_presence in that possession-- unless such product is manufactured or produced in the possession by the electing_corporation within the meaning of subsection d a of sec_954 respondent refers to the alternative tests set out in the three subclauses of sec_936 b as the first prong and refers to the test set out in the final flush language of sec_936 b as the second prong that terminology appears to be helpful and we use it in the instant opinion parties’ contentions many of the parties’ contentions on this issue are similar to those that they made with respect to the active-conduct-of-a- trade-or-business issue in particular respondent contends that petitioners’ partial summary_judgment motion must be denied because as a matter of law petitioners cannot attribute the activities of the ppi employees or ea employees to eapr to satisfy the significant-business-presence test under -- - sec_936 b and if attribution is not per se impermissible then there are material facts in dispute that are relevant to the statutory test as to attribution respondent contends that a it is contrary to the plain meaning of the statutory text b it violates the firmly established rule_of statutory construction that states expressio unius est exclusio alterius the expression of one thing implies the exclusion of another thing c the legislative_history shows that the congress did not intend to permit attribution to satisfy the profit split method and d absent attribution eapr’s own activities do not constitute the manufacture or production of the video games respondent urges that the congress did not intend its reference in sec_936 b final flush to sec_954 to lessen the requirement that the corporation electing the profit split method must manufacture the product without taking into account the activities of a contract manufacturer also respondent contends the court should not take into account respondent’s interpretation of sec_954 in revrul_75_7 1975_1_cb_244 respondent contends that if attribution is tnterestingly respondent includes the following among the reasons why we should not rely on revrul_75_7 1975_2_cb_244 even though that ruling was extant when sec_936 was enacted in ashland oil t c the court stated continued -- - not prohibited as a matter of law then there are the following genuine issues of material fact a whether the video games were manufactured in puerto rico or in the dominican republic and b exactly what level of involvement in puerto rico eapr had in the manufacturing process and whether that level of manufacturing activity 1s significant enough to permit the attribution of the activities of the ppi employees to eapr for purposes of the significant_business_presence test petitioners contend that eapr satisfied the first prong of the significant_business_presence test by satisfying the direct labor test of sec_936 b ii petitioners contend that eapr satisfied the second prong of the significant_business_presence test and thus is eligible to use the profit split method because eapr met all the manufacturing requirements of sec_1_954-3 income_tax regs petitioners maintain that ppi was not the manufacturer within the meaning of the cited regulation petitioners also rely on the inventory provisions sec_471 and sec_263a and the regulations thereunder and rev continued revenue rulings represent only the commissioner’s position concerning specific factual situations rather than substantive authority for deciding a case in this court id pincite other courts have similarly held that revenue rulings are not binding on the commissioner the secretary or the courts schuster v commissioner 800_f2d_627 7th cir aftft’q 84_tc_764 citing 465_us_330 445_f2d_1142 5th cir - - rul c b and on revrul_75_7 1975_2_cb_244 to show that eapr was the manufacturer petitioners contend that what eapr did satisfied the congressional purpose of creating jobs in puerto rico in response to respondent’s expressio unius contentions petitioners maintain that the congress’s inclusion of contract manufacturing as a consideration in sec_936 h b ii that limits the ability of a corporation to qualify for significant_business_presence treatment should properly lead to a conclusion that contract manufacturing does not otherwise limit the ability of a corporation to so qualify in response to respondent’s contention that the video games or some of them were manufactured in the dominican republic petitioners rely on the stipulation that the video games were manufactured in puerto rico on opening brief petitioners state that hapr satisfied the first prong and respondent does not contend otherwise respondent states that respondent did not contend otherwise however until having obtained the unsigned declaration of miguel orlando alvarado the only objection that respondent then states as to the first prong is that it is highly likely that some of the direct_labor_costs claimed by petitioners to have been expended in the possession were really expended in the dominican republic summary of conclusions as we have stated supra b a 1i place of manufacture we view the parties’ stipulations differently than respondent in the relevant stipulations----executed and filed days after respondent completed the alvarado declaration that respondent submitted in opposition to petitioners’ summary_judgment motion-- the parties have agreed that the video games at issue were manufactured in puerto rico this precludes respondent from contending that to some extent the video games that are relevant in the instant cases were manufactured in the dominican republic or any place else other than puerto rico thus the only predicate of respondent’s only challenge to eapr’s satisfaction of the first prong drops out and petitioners are entitled to partial summary_judgment that eapr satisfied the first prong this leaves the second prong as the only bone of contention on this issue whether eapr satisfies the requirement that the video games were manufactured or produced in puerto rico by ebapr within the meaning of subsection d a of sec_954 our examination of sec_936 b and the legislative_history of that provision’s enactment in and sec_954 a and the legislative_history of that provision’s enactment in convinces us that there is not an absolute requirement that only the activities actually performed - -- by a corporation’s employees or officers are to be taken into account in determining whether the corporation manufactured or produced a product in a possession within the meaning of sec_936 b final flush and d a by the same token petitioners’ focus on certain language in sec_1_954-3 income_tax regs overlooks the regulation’s requirement that various actions have been done by the corporation being evaluated also because of our evaluation in spalding v commissioner 66_tc_1017 we conclude that the code’s inventory provisions that petitioners rely on are not good precedents for interpreting manufactured or produced within the meaning of sec_954 a in light of our rejection of both sides’ views of the law we conclude that proper evaluation of the merits of the instant cases requires a fuller development of the facts and perhaps a fuller exposition of the law consistent with the views we have expressed in this opinion under these circumstances we conclude that petitioners have failed to carry their burden of proving that they are entitled to summary_judgment as to the second prong analysis the dispute as to the second prong centers on the meaning of the final flush language of sec_936 b requiring that the product have been-- a manufactured b in puerto rico c by eapr and that this have been done within the meaning of subsection d a of sec_954 ordinarily if we do not have a clear authoritative interpretation of this language in sec_936 b final flush then we would examine other code provisions that use the same language and treat interpretations of any such code provisions as authoritative or at least highly persuasive definitions of this language see eg supra note and accompanying text and our analysis of the meaning of active_conduct_of_a_trade_or_business however we have held that the terms manufactured and produced are not to be so analyzed in spalding v commissioner 66_tc_1017 the taxpayers constructed an 8-foot chain link fence around that portion of their auto wrecking yard in which their employees dismantled autos and stored salvaged parts id pincite the issue before us was whether this fence qualified for the investment_credit id in order to resolve this issue we had to decide whether the taxpayers’ activity constituted manufacturing or production within the meaning of sec_48 b i r c we opined that the taxpayers’ activity apparently would not constitute manufacturing or production under sec_954 a but would under section -- - t c pincite1 we concluded as follows id pincite therefore we conclude that manufacturing and production have no uniform generalized meaning in the code and we must look to the purposes and legislative_history of sec_48 for their specific meaning here to the same effect see 95_tc_7 as best we can tell we are most likely to give the same term different meanings in different places ie to conclude that the drafter committed a utraquistic subterfuge whether intentionally or by mistake if the term is short eg the one-word terms manufacturing and production and is used in common ée nonlegal speech with a variety of meanings in any event it is clear that as to manufactured and produced we must focus on the sections directly before us and we are not likely to draw much assistance from the interpretation of those words as they appear in other statutes however see discussion infra a legislative history--- sec_936 where a portion of the act explanation by the conference committee states as follows in general the figures to be used for these calculations the first prong tests will be those used by the island_affiliate and its affiliates in their required inventory calculations h conf rept 1982_2_cb_600 on this issue also respondent makes the expressio unius contention that the reference to contract manufacturing in sec_936 b ii and the treatment of that subject in sec_1_936-5 q a-3 income_tax regs mean that -- - contract manufacturing 1s not to be taken into account for any other purposes including specifically the analysis of whether the possessions_corporation is the manufacturer for purposes of our second prong analysis respondent takes the position that both the cited statute and the cited regulation apply only to the first prong on the basis of the analysis set forth supra b b 1i1 relating to the active_conduct_of_a_trade_or_business issue we conclude that respondent’s contention favors petitioners to some extent that is the presence of a restriction on contract manufacturing when evaluating the first prong and the absence of that term in the second prong may mean that contract manufacturing is not restricted under the second prong neither side has drawn our attention to and we have not found caselaw interpreting the provisions of either sec_936 b or sec_954 a as relevant to the instant cases ’ accordingly we examine the origins of these msee eg 95_tc_579 in which we ruled that we would not address whether the subsidiary_corporation was engaged in manufacturing because our determination under sec_954 made it unnecessary to answer the manufacturing guestion see also id pincite in 59_tc_338 we held that activities of a subsidiary of the taxpayer amounted to manufacturing within the meaning of sec_954 a in 91_tc_131 we concluded that activities of a taxpayer amounted to production within the meaning of sec_954 a and we held continued - - provisions in order to determine whether we can conclude that petitioners are entitled to summary_judgment on the matter before us a legislative history-- sec_936 h subsection h was added to sec_936 by sec_213 of the tax equity and fiscal responsibility act of hereinafter sometimes referred to as tefra publaw_97_248 96_stat_324 the bill h_r as passed by the house of representatives did not have a provision corresponding to subsection h h conf rept pincite m4 continued as a result that these activities amounted to production within the meaning of sec_993 a in each of these cases it appears that all the relevant work was done directly by employees of the company whose qualifications were in dispute the guestion before the court in each of those cases was whether there was manufacturing or producing in the instant cases respondent states on answering brief respondent does not dispute that there was manufacturing the issue is rather who did the manufacturing we do not believe that either dave fischbein manufacturing co or webb export co is helpful in deciding whether eapr manufactured or produced the video games here in dispute neither side cites either of those opinions both sides cite bausch lomb inc v commissioner tcmemo_1996_57 we conclude that that opinion is not helpful in resolving the issue presented in the instant cases for the same reason that dave fischbein manufacturing co and webb export co are not helpful--they focus on whether there was manufacturing or production not on whether the subject corporation could properly be considered to be responsible for the manufacturing or production a recent review of some of the materials in this area does not deal with the significance of variations in statutory language and the analysis in spalding v commissioner 66_tc_1017 levine et al assessing the manufacturing exception to subpart_f through contract manufacturing arrangements taxation of global transaction sec_37 - -- c b see also staff of joint comm on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of n j comm print hereinafter sometimes referred to as jct staff general explanation the bill as reported by the senate_finance_committee and as passed by the senate included subsection h as proposed to be enacted by sec_218 of the bill but did not have a provision corresponding to paragraph --the election-out provision see text of h_r reported by the senate_finance_committee text of the senate-passed amendments the election-out provision was added in conference and was described in pertinent part as follows in the joint statement of managers portion of the conference committee report h conf rept c b pincite see also jct staff general explanation intangible income an election may be made to treat income attributable to certain intangible_property as income of the sec_936 corporation eligible for the credit and certain domestic corporations operating in the virgin islands under two options---- a cost sharing rule and a profit split the two exceptions with respect to certain types of intangible_property found in the senate amendment are deleted in addition an exception to the senate bill is made for intangible_property which has been licensed since prior to to a u s_corporation operating in a possession and is in use by such corporation on the date of enactment -- jo - split of combined taxable_income in general this election will provide for a split between the island_affiliate and its u s affiliates of the combined taxable_income of the island_affiliate and its u s affiliates with respect to products produced in whole or in part in the possession of such profit will be allocated to the island_affiliate will be allocated to its u s affiliates significant_business_presence for an island_affiliate to be eligible to apply the profit split it must satisfy one of the significant_business_presence tests required for the cost sharing election for the product or type of service covered by the election the first prong in addition for products produced in whole or part by the island_affiliate in the possession the profit split method is available only if the island_affiliate manufactures or produces the product in the possession within the meaning of the controlled_foreign_corporation provisions of the code sec_954 the second prong if the significant_business_presence test including the controlled_foreign_corporation manufacturing or production rule is not satisfied for a product or type of service within the product_area covered by the election no intangibles income attributable to that product or type of service will be eligible for the credit respondent’s brief draws our attention to two passages in the joint statement of managers portion of the conference committee report as follows congressional concerns regarding the potential adverse effects of the possessions credit on revenues is reflected in the conference_report for sec_936 the provision as modified is intended to lessen the abuse caused by taxpayers claiming tax-free_income generated by intangibles developed outside of puerto rico the conferees also intend that the provision be administered ina fashion so as to encourage increased puerto rican employment and - 7jl1- investment in depreciable_property at_as low a cost to the treasury as possible quoting h conf rept pincite 1982_2_cb_600 to meet its concerns congress incorporated a requirement for real investment into subsection h at this point congress inserted the requirement at issue that in order for a possessions_corporation to be eligible to elect one of the favorable income allocation_methods when intangibles were involved the corporation had to meet the significant_business_presence test the activities necessary to meet this test were to prompt real and significant business activity id pincite supra c b pincite in the possessions the quoted items appear in the conference committee report the guoted language real and significant business activity is part of the following explanation by the conference committee significant_business_presence for an island_affiliate to be eligible to elect cost sharing for a product or type of service it must have and maintain a significant_business_presence in the possession with respect to that product or type of service this test is intended to require real and significant business activity in the possessions the island_affiliate satisfies this requirement with respect to a product or type of service if more than percent of the value added by the affiliated_group to the product is added by the island_affiliate in a possession or at least percent of the direct_labor_costs of the affiliated_group for the product or service or in connection with the purchase and sale_of_goods not produced by the affiliated_group are incurred by the island_affiliate and are compensation_for services rendered in the possession in general the figures to be used for these calculations will be those used by the island_affiliate and its affiliates in their required inventory calculations the secretary may prescribe regulations providing - significant_business_presence tests for other appropriate cases including a value added test for services which are consistent with the statutory tests id pincite supra c b we are at a loss to understand how the foregoing advances the thesis of that part of respondent’s brief that attribution is contrary to the legislative_history and the purpose behind the enactment of sec_936 respondent’s focus on cost to the treasury led us to examine the revenue estimates for the limit on possession credit provisions as they appeared in the senate_finance_committee report s rept vol and the conference committee report h conf rept which are set forth in table table estimated increase in revenue millions of dollars from fiscal senate finance conference year committee amendment agreement big_number big_number big_number big_number the conference committee added paragraph the election- out provision we deal with in the instant cases to the senate for a recent example of the use of congressional numerical estimates as an aid in interpreting legislation see 534_us_184 _ slip op pincite -- - amendment’s new sec_936 and also modified other parts of the senate amendment we cannot tell from the public record how much of the substantial cost to the treasury 1ie reduction in the estimated amount of the revenue increase is attributable to the election-out change and how much is attributable to the other changes nevertheless it is clear that the congress was willing to forgo substantial revenue estimated at almost a billion dollars for fiscal alone as a result of the determination to modify the provisions of the senate amendment under these circumstances we have no way of knowing or even making an educated guess as to whether the cost to the treasury phrase in the joint statement of managers was intended to refer to the election-out provision or any specific other provision in the revisions relating to the possessions credit respondent’s other legislative_history focus---the statement that the significant-business-presence test is intended to require real and significant business activity in the possessions --is in that part of the conference committee’s explanatory statement that deals with significant_business_presence for purposes of the cost sharing election---what we have referred to as the first prong as we have pointed out supra respondent has already stipulated away the only challenge that respondent makes on brief as to whether ehapr has satisfied the first prong thus to the extent that the conference committee’s -- explanatory statement is helpful in explaining the test of the first prong in the instant cases eapr has met that test we conclude that respondent’s legislative_history analysis does not add even a makeweight to respondent’s view of the law however the legislative_history in this instance primarily the sequence of events does tell us something the senate amendment does not refer to sec_954 in its version of proposed sec_936 the conference committee added paragraph to sec_936 and specifically made satisfaction of the second prong depend on the meaning of subsection d a of sec_954 as a result in order to understand how to apply the second prong we must examine subsection d a of sec_954 b legislative history---- sec_954 d enacted by the revenue act of sec_954 is part of subpart_f of part iii of subchapter_n of chapter through subpart_f the congress sought to limit the tax-deferral abilities of certain foreign corporations---those meeting the definition of a controlled_foreign_corporation 95_tc_579 under subpart_f sec_951 through a u s shareholder of a controlled_foreign_corporation generally must include in gross_income a pro_rata share of the corporation’s foreign_base_company_income - - which includes inter alia foreign_base_company_sales_income sec_954 provides in pertinent part as follows sec_954 foreign_base_company_income d foreign_base_company_sales_income --- in general --for purposes of subsection a the term foreign_base_company_sales_income means income whether in the form of profits commissions fees or otherwise derived in connection with the purchase of personal_property from a related_person and its sale to any person the sale of personal_property to any person on behalf of a related_person the purchase of personal_property from any person and its sale to a related_person or the purchase of personal_property from any person on behalf of a related_person where-- a the property which is purchased or in the case of property sold on behalf of a related_person the property which is sold is manufactured produced grown or extracted outside the country under the laws of which the controlled_foreign_corporation is created or organized and for purposes of this subsection personal_property does not include agricultural commodities which are not grown in the united_states in commercially marketable gquantities the language of sec_954 a appeared in almost identical form as proposed new code sec_952 a in h_r bill pp the revenue act of as reported by the house ways_and_means_committee the enacted language appeared in identical form as proposed new code sec_954 a in h_r bill p as reported by the senate_finance_committee h conf rept - - statutory language description 1962_3_cb_1129 the committee reports explain as follows the foreign_base_company_sales_income referred to here means income from the purchase and sale of property without any appreciable value being added to the product by the selling corporation this does not for example include cases where any significant amount of manufacturing major assembling or construction activity is carried on with respect to the product by the selling corporation on the other hand activity such as minor assembling packaging repackaging or labeling will not be sufficient to exclude the profits from this definition the sales income with which your committee is primarily concerned is income of a selling subsidiary whether acting as principal or agent which has been separated from manufacturing activities of a related corporation merely to obtain a lower rate_of_tax for the sales income this accounts for the fact that this provision is restricted to sales of property to a related_person or to purchases of property from a related_person moreover the fact that a lower rate for tax for such a company is likely to be obtained only through purchases and sales outside of the country in which it is incorporated accounts for the fact that the provision is made inapplicable to the extent the property is manufactured produced grown or extracted in the country where the corporation is organized or where it is sold for use consumption or disposition in that country mere passage of title or the place of the sale are not relevant in this connection d foreign_base_company_sales_income --paragraph of subsection d corresponds to sec_952 of the bill as passed by the house and defines foreign_base_company_sales_income as income whether in the form of profits commissions fees or otherwise derived in connection with the purchase of personal_property from a related_person and its sale to any person the sale of personal_property to any person on behalf of a related_person --- jj - the purchase of personal_property from any person and its sale to a related_person or the purchase of personal_property from any person on behalf of a related_person where a the property which is purchased or in the case of property sold on behalf of a related_person the property which is sold is manufactured produced grown or extracted outside the country under the laws of which the controlled_foreign_corporation is created or organized and b the property is sold for use consumption or disposition outside such foreign_country or in the case of property purchased on behalf of a related_person is purchased for use consumption or disposition outside such foreign_country the definition does not apply to income of a controlled_foreign_corporation from the sale of a product which it manufactures in a case in which a controlled_foreign_corporation purchases parts or materials which it then transforms or incorporates into a final product income from the sale of the final product would not be foreign_base_company_sales_income if the corporation substantially transforms the parts or materials so that in effect the final product is not the property purchased manufacturing and construction activities and production processing or assembling activities which are substantial in nature would generally involve substantial transformation of purchased parts or materials s rept 1962_ 3_cb_703 h rept a94-a95 1962_3_cb_402 in general taxpayers found it beneficial under subpart_f to show that income of a controlled_foreign_corporation was derived from the sale of personal_property which was manufactured or produced in a foreign_country by the controlled_foreign_corporation cc harmonizing conclusions in the instant cases each side contends that treasury regulations require a decision favoring that side respondent --- - urges us to rely on sec_1_936-5 q a-1 income_tax regs petitioners urge us to rely on sec_1_954-3 l’ sec_1_936-5 q a-1 income_tax regs provides as follows sec_1_936-5 intangible_property_income when an election out is made product business presence and contract manufacturing bo requirement of significant business presence-- manufacturing within the meaning of sec_954 d a q what is the test for determining within the meaning of sec_954 a whether a product is manufactured or produced by a possessions_corporation in a possession a a product is considered to have been manufactured or produced by a possessions_corporation in a possession within the meaning of sec_954 a and sec_1_954-3 i1f-- the property has been substantially transformed by the possessions_corporation in the possession the operations conducted by the possessions_corporation in the possession in connection with the property are substantial in nature and are generally considered to constitute the manufacture or production of property or the conversion costs sustained by the possessions_corporation in the possession including direct labor factory burden testing of components before incorporation into an end product and testing of the manufactured product before sales account for percent or more of the total cost_of_goods_sold of the possessions_corporation in no event however will packaging repackaging labeling or minor assembly operations constitute manufacture or production of property see particularly example sec_2 and of sec_1_954-3 - jq - income_tax regs ’ respondent responds that--- sec_1_954-3 income_tax regs provides as follows examples omitted sec_1_954-3 foreign_base_company_sales_income a income included property manufactured or produced by the controlled foreign corporation-- i in general foreign_base_company_sales_income does not include income of a controlled_foreign_corporation derived in connection with the sale of personal_property manufactured produced or constructed by such corporation in whole or in part from personal_property which it has purchased a foreign_corporation will be considered for purposes of this subparagraph to have manufactured produced or constructed personal_property which it sells if the property sold is in effect not the property which it purchased in the case of the manufacture production or construction of personal_property the property sold will be considered for purposes of this subparagraph as not being the property which is purchased if the provisions of subdivision or of this subparagraph are satisfied for rules of apportionment in determining foreign_base_company_sales_income derived from the sale of personal_property purchased and used as a component part of property which is not manufactured produced or constructed see subparagraph of this paragraph substantial transformation of property if purchased personal_property is substantially transformed prior to sale the property sold will be treated as having been manufactured produced or constructed by the selling corporation the application of this subdivision may be illustrated by the following examples manufacture of a product when purchased components constitute part of the property sold if purchased property is used as a component part of personal_property which is sold the sale of the property will be treated as the sale of a manufactured product rather than the sale of component parts if the operations conducted by continued -- - petitioners’ primary authority should be the regulation that explicates the section of the internal_revenue_code that is at issue in this case 1ie sec_936 which provides the credit that is the subject of the dispute particularly where this regulation addresses the issue that is in dispute petitioners point out that the congress made the choice of requiring that the sec_936 b second prong test be determined within the meaning of sec_954 a and accordingly the determination of whether eapr manufactured or produced the video games must be made pursuant to sec_954 a and the regulations and other authority thereunder and not pursuant to any other principles sec_936 b and the legislative_history of its enactment in tefra make it clear that the test for satisfying the second prong is to be that which is derived from sec_954 a in this we agree with petitioners we reject continued the selling corporation in connection with the property purchased and sold are substantial in nature and are generally considered to constitute the manufacture production or construction_of_property without limiting this substantive test which is dependent on the facts and circumstances of each case the operations of the selling corporation in connection with the use of the purchased property as a component part of the personal_property which is sold will be considered to constitute the manufacture of a product if in connection with such property conversion costs direct labor and factory burden of such corporation account for percent or more of the total cost_of_goods_sold in no event however will packaging repackaging labeling or minor assembly operations constitute the manufacture production or construction_of_property for purposes of sec_954 -- - respondent’s thesis that regulations under sec_936 must control because the credit that petitioners claim is a credit under sec_936 however we are not aware of and petitioners have not directed our attention to any requirement that a regulation cannot effectively control a determination under sec_954 unless it is a regulation under sec_954 sec_7805 the basic regulation-prescribing authority for the treasury_department does not impose such a restriction accordingly we reject petitioners’ thesis that we follow regulations numbered and ignore regulations numbered instead we conclude that both sec_1_936-5 q a-1 income_tax regs and sec_1_954-3 income_tax regs are authoritative interpretations of the statute and guide us in the instant cases in ruling on eapr’s eligibility to use the profit split method of sec_936 c by determining whether or not the video games were manufactured or produced in puerto rico by eapr within the meaning of d a of sec_954 to the extent possible we should harmonize the foregoing regulations see eg 763_f2d_574 3d cir where the court_of_appeals conclude d that in this instance the language of treasury regulation d -3 b is not in fact inconsistent with regulation a --7 a we reach the same conclusion with regard to the regulations before us - - sec_1_954-3 income_tax regs provides the following basic general_rule foreign_base_company_sales_income does not include income of a controlled_foreign_corporation derived in connection with the sale of personal_property manufactured produced or constructed by such corporation in whole or in part from personal_property which it has purchased emphasis added the remaining language in subparagraph expands on this basic general_rule petitioners’ focus on the text of these expansions ignores the context provided by the general_rule that the property must have been manufactured or produced by the corporation that is the subject of the inquiry sec_1_936-5 q a-1 income_tax regs requires in each of its alternatives that the activity be performed by the possessions_corporation respondent’s focus on this phrase ignores the fact that corporations pay persons individuals or other entities to actually do things and that the regulation does not tell us whether we are to take into account for these purposes only those things done by employees or officers of the corporation that is the subject of the inquiry neither of the foregoing regulations explicitly allows or disallows attribution even though both of these regulations require that the corporation being tested be the manufacturer or the producer thus both regulations present the same question of interpretation in almost the same words in this respect the - - two regulations are consistent with each other and neither regulation clearly answers the question we face plain meaning contentions notwithstanding we cannot properly lay the findings_of_fact next to the statute or regulations and just read off the answers to the questions here presented ’ given that petitioners failed to consider the by such corporation language of sec_1_954-3 income_tax regs and that respondent failed to consider the reality that a corporation engages others to do things on its behalf we cannot conclude with the requisite degree of certainty that the factual record presented herein is sufficient the shortcomings of the parties’ legal contentions noted above make it far from clear that all of the material facts have even been presented let alone that there is not a genuine issue with respect thereto accordingly even though we cannot agree with respondent’s analysis we conclude that petitioners have failed to carry their obligation as movants to show that there is no substantial 8see eg the following description of a court’s role in certain simple litigation when an act of congress is appropriately challenged in the courts as not conforming to the constitutional mandate the judicial branch of the government has only one duty --to lay the article of the constitution which is invoked beside the statute which is challenged and to decide whether the latter squares with the former 297_us_1 - -- dispute about a material fact and that they are entitled to judgment as a matter of law see 477_us_242 citing 334_us_249 holding we hold for respondent on the second prong--that petitioners’ motion for partial summary_judgment will not be granted as to whether eapr’s activities with respect to the video games in the years before the court amount to eapr’s manufacture or production of video games in puerto rico within the meaning of subsection d a of sec_954 we hold for petitioners on the first prong--that petitioners’ motion for partial summary_judgment will be granted as to whether eapr’s activities with respect to the video games in the years before the court amount to eapr’s having a substantial business presence in puerto rico within the meaning of clause ii of sec_936 b without taking into account the requirements of the final flush language of that clause an appropriate order will be issued granting in part and denying in part petitioners’ motion for partial summary_judgment
